Under the pleadings and the charge of the court, which was correct and adequate, as the issues developed on the trial, the jury must have found, *Page 40 
in order to render its verdict, that the four policies of insurance on the life of Mary T. Creedon were taken out by Abbie Lyons and all premiums paid by her, and that the policies and all proceeds therefrom belonged to her and at her death to her estate, subject to the duty on her part and on the part of her estate to pay the reasonable funeral expenses of Mary T. Creedon.
The defendant's principal claim of error is that the court erred in not granting her motion to set aside the verdict and grant a new trial. Under the conflicting evidence the jury could have reasonably rendered the verdict given.
The claimed errors as to the charge are not of such general interest as to justify discussion.
   There is no error.